Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 03, 2021

The Court of Appeals hereby passes the following order:

A21A0768. ZACHARY et al. v. CHAVIS et al.

      This appeal brought by Kandice and Michael Zachary was docketed on
December 16, 2020. The Zacharys’ brief of appellant was due twenty (20) days later,
on January 5, 2021. See Court of Appeals Rule 23 (a). Ten days have passed since the
due date, and the Zacharys have not filed their brief of appellant or requested an
extension of time to file the brief. Accordingly, the Zacharys’ appeal is hereby
DISMISSED for failure to file a brief. See id.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/03/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.